972 F.2d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ely Dany MIZRAHY, Defendant-Appellant.
No. 90-50037.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Mizrahy appeals his sentence for one count of conspiracy and four counts of bribery in violation of 18 U.S.C. §§ 201(b)(1)(c) and 371.   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Mizrahy's court-appointed counsel, Joseph Shemaria, has filed a brief stating that he finds no issues for review and requesting permission to withdraw.


3
Mr. Shemaria states that Mizrahy was deported when he was released from custody.   He sent Mizrahy a copy of his brief and motion to withdraw to his last known address.   Pursuant to  Penson v. Ohio, 488 U.S. 75, 82-83 & n. 6 (1988), our independent review of the record discloses no issues for review.


4
Shemaria's request to withdraw is GRANTED and the appeal is DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3